933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DARWALL, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, State of Michigan,Defendants-Appellees.
No. 91-1065.
United States Court of Appeals, Sixth Circuit.
May 22, 1991.

Before MERRITT, Chief Judge, and ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Darwall, a Michigan state prisoner, appeals pro se the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Darwall sued the Michigan Department of Corrections and the State of Michigan, alleging that he had been transferred from one institution to another just as he was nearing completion of his college degree, and that there was a two week delay in transferring his property.  The complaint also challenged the convictions for which Darwall is imprisoned.  He sought immediate release and twelve million dollars in damages.  The district court granted defendants' motion to dismiss for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6) on the ground of eleventh amendment immunity.


3
Upon consideration, this court concludes that this case was properly dismissed.  A suit against a state or one of its agencies or departments for monetary damages is barred by the eleventh amendment.    Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 100 (1984).  Moreover, to the extent Darwall sought to challenge his convictions and secure his release, he was required to file a petition for a writ of habeas corpus rather than a civil rights action.    See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).  Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.